DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following corrected notice of allowability is merely to correct for minor claim numbering issues in addition to the changes made on Notice of Allowance mailed 3/16/2022. The changes made in this Corrected Notice of Allowance are additional to the changes in the previous Corrected Notice of Allowance. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). To correct this claim objections, an examiner’s amendment has occurred to fix the issue. 
Misnumbered Claim 24 has been renumbered Claim 23.
Misnumbered Claim 25 has been renumbered Claim 24. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Misnumbered Claim 24 has been renumbered Claim 23.
Misnumbered Claim 25 has been renumbered Claim 24. 
The following examiner’s amendments are made in order to fix claim numbering issues caused by the omission of a Claim 23. 
Claim 23. The method according to claim 10, wherein the haptic interface device includes a wearable wrist bracelet having a motor-driven actuator that is configured to deform in response to haptic signals from the processor, the actuator deforming to provide the haptic feedback to the human operator in response to the haptic signals.
Claim24. The apparatus according to claim 10, wherein the haptic feedback device comprises a vibration generator, the vibration generator imparting vibrations to the human operator with a periodicity or intensity that varies based on the calculated contact force vector.

Allowable Subject Matter
Claims 1-6, 8-12, 14-15, 19, 21-22, 24, 25 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664